Citation Nr: 0735552	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right ankle with painful limitation of motion, 
status post right tibia and fibula fracture with right lower 
extremity shortening, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
thoracic and lumbar spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for plantar keratosis 
of the right foot, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1990.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The Board notes that in an August 2006 VA Form 21-4138, the 
veteran raises a claim for significant equinus to her right 
foot with bone graft, to include as secondary to her service-
connected right ankle disability.  This issue is referred to 
the RO for appropriate action.  Also, in the Board's December 
2004 remand, the issue of a total rating based on individual 
unemployability was referred to the RO.  It does not appear 
that action has been taken and the issue is again referred to 
the RO.

In addition, the medical evidence reveals that in 2006 the 
veteran underwent a total ankle replacement and other 
procedures, and in the August 2006 correspondence the veteran 
seeks a total disability rating in relation to these 
surgeries.  This issue is also referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2001 rating decision the RO continued the 
current ratings assigned for the disabilities on appeal.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, before the veteran's claims 
may be adjudicated, further development is required.

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice needs to be provided to the 
veteran in this regard. 

Right Ankle and Right Foot Disabilities
In 2006 the veteran underwent major surgeries to her right 
ankle and foot.  This included a triple arthrodesis on her 
right foot, a distal tibiofibular syndesmosis fusion as well 
as a plantar soft tissue release, and a total ankle 
arthroplasty.  The claims file contains medical documentation 
of these procedures, however the status of the veteran's 
service-connected disabilities post surgery for rating 
purposes is unknown.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). 

As for her right ankle, the evidence does not include current 
ranges of motion or other information required by the rating 
codes for the ankle.  As for her right foot, by regulatory 
amendment, effective August 30, 2002, changes were made to 
the schedular criteria for evaluating diseases of the skin, 
including the diagnostic code under which she is currently 
rated, and the evidence does not contain sufficient 
information for rating purposes post-surgery under either the 
former or current version of the diagnostic code. Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007).  For these reasons, thorough 
and current VA examinations are necessary in order to rate 
these disabilities.

Back Disability
In December 2004 the Board remanded this issue for a VA 
examination.  In January 2005 a VA examination was conducted, 
but the findings do not comply with the Board's December 2004 
remand.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Specifically, the January 2005 VA examiner found that 
"intervertebral disc syndrome is present in more than one 
spinal segment of the thoracic and lumbar spine at this 
time," but provided no further information as was directed 
in the remand.  In order to rate the veteran for this 
disability, the examiner must state the effects of 
intervertebral disc syndrome on each affected spinal segment, 
in terms of limitation of motion, chronic orthopedic 
manifestations, and neurological symptoms per the current and 
prior versions of the rating code.  Since the veteran's claim 
was filed in November 2000, regulatory changes have twice 
amended the rating criteria for evaluating spine 
disabilities.  The first change affected only the rating 
criteria for intervertebral disc syndrome (IDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id. The regulations regarding 
diseases and injuries to the spine generally, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).   

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  A VA examination is needed in order to 
properly rate the veteran for this disability under all 
versions of the applicable diagnostic codes.

Moreover, the veteran has never been notified of the criteria 
for the two prior versions of the diagnostic code for 
intervertebral disc syndrome, by way of either VCAA letter or 
Supplemental Statement of the Case.  Each version of these 
regulations contains significant changes, and it would be a 
denial of due process to fail to inform the veteran of these 
pertinent regulations.  A remand is also required in order to 
provide this information to the veteran and for 
readjudication of her claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b) (2007), advise the veteran of 
the following rating criteria applicable 
to the increased rating claim pertaining 
to her back:
a.	Diagnostic Code 5293 for 
intervertebral disc syndrome in 
effect prior to September 23, 
2002
b.	Diagnostic Code 5293 for 
intervertebral disc syndrome 
effective September 23, 2002

3.  Schedule the veteran for a VA 
examination in order 
to determine the current severity of the 
following conditions since her 2006 
surgeries:
a.	Degenerative joint disease of the 
right ankle with painful 
limitation of motion, status post 
right tibia and fibula fracture 
with right lower extremity 
shortening
b.	Plantar keratosis of the right 
foot

For the ankle, the examination report 
must include ranges of motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any. The examiner should identify and 
completely describe any other current 
symptomatology.  

For the foot, the examination report must 
include findings as to exudation, 
itching, lesions, or marked disfigurement 
per the old version of the rating code, 
as well as impairment of function per the 
current version of the code.

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  For the ankle 
disability, this includes, but is not 
limited to, diagnostic codes 5270-5274.  
For the foot disability, this includes, 
but is not limited to, diagnostic code 
7819, both in its current version, as 
well as the version in effect prior to 
the August 30, 2002 change.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claims. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  Schedule the veteran for an 
examination of the spine 
to determine the current severity of the 
condition.  

The examination should particularly 
address the veteran's intervertebral disc 
syndrome.  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, the examiner is to address and 
evaluate each segment separately on the 
basis of its limitation of motion and any 
other orthopedic manifestations, and 
neurological manifestations.

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
applicable diagnostic codes.  All 
versions of the pertinent rating 
criteria, to include the current General 
Formula for Diseases and Injuries of the 
Spine, the September 23, 2002 version, 
and the version prior to September 23, 
2002, must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claims. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

